ITEMID: 001-113758
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: COMMITTEE
DATE: 2012
DOCNAME: CASE OF PUZYREVSKIY v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Civil proceedings;Article 6-1 - Fair hearing;Adversarial trial)
JUDGES: Elisabeth Steiner;Julia Laffranque;Peer Lorenzen
TEXT: 4. The applicant was born in 1949 and lives in Sredniy Urgal, a village in the Khabarovsk region.
5. In 2004 the applicant lodged a court action against a private company seeking compensation for pecuniary and non-pecuniary damage sustained as a result of actions of company’s employees.
6. On 7 July 2004 Verkhnebureinskiy District Court (Khabarovsk Region) dismissed the applicant’s action as unfounded.
7. The applicant appealed against the judgment of 7 July 2004. His statement of appeal was received by the District Court on 21 July 2004.
8. On 4 August 2004 the District Court sent the case file, with the applicant’s appeal statement enclosed, to the Khabarovsk Regional Court (“the Regional Court”). On the same day the District Court sent a letter to the applicant confirming that his case had been transferred to the Regional Court and informing him that an appeal hearing had been scheduled for 10.00 a.m. on 12 August 2004. It follows from the stamp marks on the envelope that the letter was dispatched on 5 August 2004 and arrived at the applicant’s local post office on 9 August 2004.
9. On 12 August 2004 the Regional Court held a hearing, which the applicant did not attend. The Regional Court upheld the judgment of 7 July 2004, endorsing the District Court’s reasoning. The company’s representative attended the appeal hearing and made submissions.
10. On 19 August 2004 the head of the post office replied to the applicant’s complaint about the delays in delivery of mail that the District Court’s letter of 4 August 2004 had been delivered to the applicant only on 16 August 2004 by the fault of one of the employees of the post office.
11. On 27 September 2004 the Regional Court sent to the applicant a copy of the judgment of 12 August 2004.
12. For a summary of relevant domestic law, as worded at the material time, see Gusak v. Russia (no. 28956/05, § 20, 7 June 2011).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
